DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 20 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 20 recites “the operator” in lines 8-9. There is insufficient antecedent basis for this limitation in the claim.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless —
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
Claims 1, 5-6, and 9-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Uhl et al. (US 5358062).
Regarding claims 1 and 20: Uhl discloses an earth auger comprising a supporting assembly 17, 17’ (Fig. 1; col. 3, lines 7-11). Uhl discloses a drill pipe assembly 18 including a drill pipe (Fig. 1; col. 3, lines 53-58). Uhl discloses a driving assembly 4, 14 arranged on the supporting assembly to drive the drill pipe assembly to work (Fig. 1; col. 3, lines 7-11). Uhl discloses a brake assembly 2, 3 including a trigger component that brakes the driving assembly and a brake lever 2 connected through a first pivot and matched with the trigger component and that a projection part of the brake lever on a plane perpendicular to an axis of the drill pipe is located outside a projection of the supporting assembly on the plane perpendicular to the axis of the drill pipe (Figs. 1-3; col. 3, lines 19-33). Uhl discloses that when a drill of the earth auger is blocked, the brake lever is in contact with the operator, so that the brake lever triggers the trigger component and controls the driving assembly to brake (Figs. 1-3; col. 3, lines 19-29 - the examiner finds that the structure illustrated and described in regards to Figs. 1-3 discloses the limitation as-recited as no further clarification is recited). 
Regarding claim 5: Uhl discloses that the supporting assembly comprises a bracket and the bracket is provided with a grip cover (Fig. 1 - the drawing illustrates grips at the ends of the supporting structure). 
Regarding claim 6: Uhl discloses that the supporting assembly further comprises a supporting platform on which a torque bearing component is arranged, that the driving assembly is arranged on the supporting assembly, and a torque transmission component is arranged on the driving assembly (Fig. 1; col. 2, lines 27-34; col. 4, lines 30-35 - the examiner finds that the structure illustrated and described in regards to Fig. 1 discloses the limitation as-recited as no further clarification is recited). 
Regarding claim 9: Uhl discloses that the supporting platform is provided with the brake lever (Fig. 1; col. 3, lines 19-29).
Regarding claim 10: Uhl discloses that the supporting platform is provided with a limiting component matched with the brake lever to limit a rotation range of the brake lever (Figs. 1-2 - the examiner finds that the structure illustrated and described in regards to Figs. 1 and 2 discloses the limitation as-recited as no further clarification is recited).
Regarding claim 11: Uhl discloses that the brake lever is arranged below the supporting platform (Figs. 1-3 - the lever is below at least a part of the supporting assembly).
Regarding claim 12: Uhl discloses that the brake lever comprises a rigid lever and a flexible lever and the flexible lever is located at an end of the rigid lever away from the first pivot (Figs. 1-3 - the examiner finds that the structure illustrated and described in regards to Figs. 1-3 discloses the limitation as-recited as no further clarification is recited). 
Regarding claim 13: Uhl discloses that the rigid lever bends and extends from an end close to the supporting platform to the flexible lever, which makes the rigid lever be Z-shaped (Fig. 3). 
Regarding claim 14: Uhl discloses that the flexible lever covers the rigid lever (Fig. 3). 
Regarding claim 15: Uhl discloses that the rigid lever is provided with a resisting arm that matches with the trigger component and the resisting arm and the flexible lever are located on different sides of the first pivot (Fig. 3 - the examiner finds that the structure illustrated and described in regards to Fig. 3 discloses the limitation as-recited as no further clarification is recited). 
Regarding claim 16: Uhl discloses that a projection of the rigid lever on the plane perpendicular to the axis of the drill pipe is located within the projection of the supporting assembly on the plane perpendicular to the axis of the drill pipe (Figs. 1-3 - the examiner finds that the structure illustrated and described in regards to Figs. 1-3 discloses the limitation as-recited as no further clarification is recited). 
Regarding claim 17: Uhl discloses that a projection of the flexible lever on the plane perpendicular to the axis of the drill pipe is a first projection, the projection of the supporting assembly on the plane perpendicular to the axis of the drill pipe is a second projection, and the first projection is at least partially outside the second projection (Figs. 1-3 - the examiner finds that the structure illustrated and described in regards to Figs. 1-3 discloses the limitation as-recited as no further clarification is recited). 
Regarding claim 18: Uhl discloses that the part of the first projection located outside the second projection is located on one side of an operator (Figs. 1-3 - the examiner finds that the structure illustrated and described in regards to Figs. 1-3 discloses the limitation as-recited as no further clarification is recited). 
Regarding claim 19: Uhl discloses that the brake assembly is further provided with a first elastic component that matches with the brake lever, that when the brake lever is in a first state, the brake lever is in contact with the trigger component, that the trigger component is triggered to brake the driving assembly and the first elastic component is elastically deformed, that when the brake lever is released, the brake lever is reset under an action of the first elastic component, that the brake lever is in a second state and separated from the trigger component, and that a rotation direction of the brake lever from the second state to the first state is the same as a rotation direction of the earth auger during normal operation (Figs. 1-3 - the examiner finds that the structure illustrated and described in regards to Figs. 1-3 discloses the limitation as-recited as no further clarification is recited). 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 3-4 are rejected under 35 U.S.C. 103 as being unpatentable over Uhl et al. (US 5358062) in view of Shamberger et al. (US 20140174824).
Uhl discloses the invention substantially as claimed and as discussed above.
Regarding claim 3: Uhl discloses that the drill pipe comprises a drill shaft and a spiral drill vane arranged on the drill shaft (Fig. 1). Uhl does not explicitly disclose a splitter plate, a center of which is provided with a shaft hole matched with the drill shaft, and that the splitter plate is arranged on the drill shaft through the shaft hole and the splitter plate abuts against a lower end of the spiral drill vane.  Shamberger discloses a splitter plate 62, a center of which is provided with a shaft hole matched with the drill shaft, and that the splitter plate is arranged on the drill shaft through the shaft hole and the splitter plate abuts against a lower end of the spiral drill vane (Figs. 4A-4C). Before the effective filing date of the claimed invention, it would have been obvious to one having ordinary skill in the art and the benefit of the cited art to have configured the apparatus of Uhl to include a splitter plate, a center of which is provided with a shaft hole matched with the drill shaft, and that the splitter plate is arranged on the drill shaft through the shaft hole and the splitter plate abuts against a lower end of the spiral drill vane as taught by Shamberger. As Uhl and Shamberger both disclose an auger and as Schamberger explicitly teaches a particular bottom configuration, it would have been within routine skill to have selected a configuration allowing a desired bottom portion from a finite selection of available, desired, and well-known auger designs. Such an addition and configuration would have been predictable with a reasonable expectation for success and no unexpected results.
Regarding claim 4: Uhl, as modified by Shamberger, discloses that the splitter plate is provided with a drainage unit and the drainage unit is rotationally symmetrical with respect to the shaft hole (Shamberger - Fig. 4A).
Allowable Subject Matter
Claims 2 and 7-8 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TARAS P BEMKO whose telephone number is (571)270-1830.  The examiner can normally be reached on Monday-Friday 8:00-5:00 (EDT/EST).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abby Flynn can be reached on 571-272-9855.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Taras P Bemko/
Primary Examiner, Art Unit 3672
10/5/2022